DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stephens et al. (US 2013/0343910).

Regarding claim 1,
Stephens discloses (Fig. 3):
An electric driver control system (Fig. 3, 300) comprising: a power supply source (314); a controller (Fig. 2, 200, Fig. 3, 310) in electric communication with the power supply source (314, ¶0044); an electric driver (Fig. 2, 226) in electric communication with the controller (310, ¶0039), the electric driver (226) configured to receive power from the power supply source (314) through the controller (t310, ¶0044); a driven system (Fig. 3, 302) connected to the electric driver (226 runs motor 302, ¶0039, ¶0044), the driven system (302) configured to be operated by the electric driver (Fig. 2, 226, ¶0039); a current signature sensor (part of 310, ¶0044) communicatively coupled with the controller (310) and the electric driver (226), the current signature sensor configured to sense change in current signature of the electric driver (226, ¶0044) corresponding to a change in a condition of the driven system (302, ¶0044); and the controller (310) further configured to carry out a preset action, on the electric driver (226) which in turn operates the driven system (302), corresponding to the change in current signature (¶0044).

Regarding claim 2,
Stephens discloses (Fig. 2):
further comprising a communication module (Fig. 2, 220) disposed within the controller (200, Fig. 3, 310, ¶0037), the communication module (220) configured to communicate the change in current signature to a server or user device (¶0037-¶0039).

Regarding claim 3,
Stephens discloses (Fig. 2):
wherein the communication module (Fig. 2, 220) is a wireless communication module (220, ¶0037).

Regarding claim 4,
Stephens discloses (Fig. 2):
wherein the communication module (fig. 2, 220) is a wired communication module (¶0037).
Regarding claim 5,
Stephens discloses (Fig. 2):
further comprising audio means to sound an alert (Fig. 2, 224, ¶0038) based on specific change in current signature of the electric driver controlling the driven system (indicative of system operation, which would include current, ¶0038-¶0039).

Regarding claim 6,
Stephens discloses (Fig. 2):
further comprising visual means (fig. 2, 212) to alert a user based on specific change in current signature of the electric driver controlling the driven system (¶0038-¶0040).

Regarding claim 7,
Stephens discloses (Fig. 2):
the controller further configured to receive instructions from a server or a user device to carry out specific operations on the electric driver (Fig. 2, 200, input device, ¶0037).

Regarding claim 8,
Stephens discloses (Fig. 5):
further comprising an override switch, the override switch (Fig. 5, 500) configured to permit overriding of all preset functionality and take a specific action (¶0067).

Regarding claim 9,
Stephens discloses (Fig. 2):
further comprising a display unit (Fig. 2, 212) communicatively coupled with the controller (202), the display unit (212) configured to display system status and data (¶0038-¶0039).

Regarding claim 10,
Stephens discloses (Fig. 2):
further comprising a relay unit (fig. 2, 226) controlled by the controller (202), the relay unit (226) configured to control the power supply (216) to the electric driver (226, ¶0039).

Regarding claim 11,
Stephens discloses (Fig. 2):
further comprising a continuous learning and predictive module (206) that is configured to send instructions to the controller (202) based on usage patterns of the driven system (300, ¶0037).

Regarding claim 12,
Stephens discloses (Fig. 2):
wherein the electric driver (Fig. 2, 226) is a motor (powers a motor 302) configured to pump a liquid from a source to a destination storage unit and the driven system is a pump configured to pump liquid from the source to the destination storage unit (¶0044).

Regarding claim 13
Stephens discloses (Fig. 2):
A method of controlling an electric driver (Fig. 2, 200, Fig. 3, 300), said method comprising: supplying power from a power source (Fig. 3, 314) to an electric driver (226) through a controller (310, ¶0039); the electric driver (226) controlling a driven system (Fig. 3, 300) based on power supplied (from 314); sensing change in current signature of the electric driver (226) by a current signature sensor corresponding to a change in a condition of the driven system (¶0044); and the controller (202) carrying out a preset action, on the electric driver (226) which in turn operates the driven system (300), corresponding to the change in current signature (¶0044).

Regarding claim 14,
Stephens discloses (Fig. 2):
further comprising communicating (via Fig. 2, 220) change in current signature to a server or user device through a communication module (220, ¶0037-¶0039).

Regarding claim 15,
Stephens discloses (Fig. 3):
further comprising the controller (Fig. 2, 202) receiving instructions from a server or a user device to carry out specific operations on the electric driver (¶0037-¶0039).

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-15, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues how Stephens does not teach the claimed invention for claims 1-15 because Stephens teaches monitoring other aspects of the system other than current with no other sensor, however, this aspect of the invention is not claimed, the word “only” and “no other sensor” is not presented in the claims.  However, Since this aspect is not claimed, Examiner believes Stephens to disclose the claimed invention and is maintaining the rejections of claims 1-15.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./               Examiner, Art Unit 2846                                                                                                                                                                                         /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846